GlIGINAL                                                                                      07/09/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0585


                                           DA 20-0585
                                                                               FILED
   DONNIE LEE STANDLEY,
                                                                                JUL 09 2021
                                                                              Bowen Greenwood
                 Petitioner and Appellant,                                  Clerk of Supreme Court
                                                                               State of lViontana


         v.                                                            ORDER

   STATE OF MONTANA,

                 Respondent and Appellee.


         Donnie Lee Standley moves this Court for a stay of proceedings, or alternatively,
  for a 180-day extension oftime to file his opening briefalong with a request ofappointment
  of counsel. Standley appeals a November 24, 2020 Sweet Grass County District Court's
  denial of his petition for postconviction relief.
         As grounds, Standley explains that he "is waiting for a decision from the federal
  district court" in a civil action based on 42 U.S.C. § 1983, alleging restricted access to the
  courts. He states that these two proceedings are "inextricably intertwinee because the
  limited access hampered his preparation and filing ofa meaningful document in the District
  Court. In lieu of not receiving a stay, Standley requests an additional 180 days to file his
  brief. He cites to extraordinary circumstances in his request for appointment of counsel.
         We decline to impose a stay ofthis appeal. M. R. App. P. 22(4).
         Standley is not entitled to appointment ofcounsel in this appeal. In an April 2, 2021
  Order, this Court denied his motion for appointment of counsel because he represented
  himself in District Court. We observed then that the District Court had also denied his
  request for counsel. Nothing has changed in Standley's circumstances here to appoint
  counsel. Section 46-8-104, MCA. In that prior Order, this Court gave Standley more than
  ninety days to file his opening brief.
  Accordingly,
      IT IS ORDERED that:
      1. Standley's Motion for a Stay ofProceedings is DENIED;
      2. Standley's Motion for Appointment of Counsel is DENIED;
      3. Standley's Motion for an Extension of Time is GRANTED, and that Standley
         shall prepare, file, and serve his opening brief on or before Tuesday, January 18,
         2022, as requested.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Donnie Lee Standley.
                       1/4fS
      DATED this           day ofJuly, 2021.
                                                For the Court,




                                                By
                                                                 Chief Justice




                                           2